 

 

[gikf4gelnae5000001.jpg]



 

Exhibit 10.1

May 15, 2018

 

Mr. Jigar Thakkar

[ADDRESS]

 

Dear Jigar:

I am pleased to extend to you a formal offer of employment at MSCI Inc. (“MSCI”
or the “Firm”). Those of us who have had the opportunity to meet with you are
very excited about your joining our team. Your position will be that of Managing
Director, Chief Technology Officer and Head of Engineering of MSCI Inc., subject
to approval of the Board of Directors of MSCI.  In this position, you will work
in the New York office, be an Executive Officer and member of the Firm’s
Executive Committee reporting directly to C.D. Baer Pettit, President.  Your
anticipated start date is July 9, 2018.

The details of our offer are as follows:

1.

Compensation.  Your target compensation will consist of the following
components:

 

•

Base Salary:  Your annual base salary will be $500,000, prorated from the date
you commence employment and paid in semi-monthly installments. You will be
eligible for an adjustment to your base salary beginning in January 2020.

Annual Incentive Plan (AIP):  You will be eligible to participate in MSCI’s
Annual Incentive Plan (AIP) with a bonus target of $700,000, prorated for 2018
based on the date you commence employment.  

 

•

Actual AIP payments will be based on the achievement of specific annual metrics
and goals aligned with your role.

 

•

70% of your AIP bonus is formulaic and based on specific MSCI financial metrics
aligned to your role. These metrics will be reviewed annually.

 

•

30% of your AIP bonus is discretionary and tied to the attainment of key
performance indicators (KPIs) goals and your performance as a leader and
manager.

 

•

Payments, if any, under the Annual Incentive Plan are not guarantees or
commitments to pay and are subject to the Firm’s performance as well as your
individual performance as determined by management and the Board. All Incentive
plan payments are contingent upon satisfactory performance and conduct and you
must remain employed through the payment date.

 

 

1

--------------------------------------------------------------------------------



 

 

[gikf4gelnae5000001.jpg]



 

 

•

Long- Term Incentive Plan:  You will be eligible to receive a discretionary
equity award pursuant to MSCI’s Long Term Incentive Plan (LTIP).  You will be
eligible for your first annual LTIP award in February 2019.

 

•

Your LTIP target is $1,300,000. The design of your LTIP will be aligned to other
Executive Committee members with the same mix of equity vehicles, terms and
performance period. Equity awards, if any, will be made pursuant to the terms of
the applicable plan and are governed by such plan and applicable grant
agreements approved by the Board.

 

•

Special Restricted Stock Unit (RSU) Awards: You will be granted a special RSU
award with an aggregate value of $3,000,000.

 

•

On your start date, you will be granted an equity based award of MSCI RSUs
valued at $1,500,000. The number of restricted stock units you will receive will
be determined by dividing the award value by the closing price of MSCI common
stock on the day before the grant date rounded down to the nearest whole share.
Your restricted stock units will vest 25% per year over a four year period
starting on the first anniversary of the grant date.

 

•

On or about the first (1st) anniversary of your start date, you will be granted
an equity based award of MSCI RSUs valued at $1,000,000. The number of
restricted stock units you will receive will be determined by dividing the award
value by the closing price of MSCI common stock on the day before the grant date
rounded down to the nearest whole share. Your restricted stock units will vest
25% per year over a four year period starting on the first anniversary of the
grant date.

 

•

On or about the second (2nd) anniversary of your start date, you will be granted
an equity based award of MSCI RSUs valued at $500,000. The number of restricted
stock units you will receive will be determined by dividing the award value by
the closing price of MSCI common stock on the day before the grant date rounded
down to the nearest whole share. Your restricted stock units will vest 25% per
year over a four year period starting on the first anniversary of the grant
date.

2.

Make Whole Transition Compensation. We will provide the following to compensate
you for compensation you will forfeit from your prior employer:

 

•

Forfeited Cash Bonus - You will receive a one-time cash bonus of $500,000 less
applicable withholdings and deductions, payable within 30 days after your hire
date. If you voluntarily resign or are terminated for cause prior to the first
anniversary of your hire date, you agree to repay 100% of the one-time cash
bonus within thirty (30) days of providing such notice of resignation or
receiving such notice of termination.

 

•

Forfeited LTI Vesting in August 2018 - You will receive a one-time cash bonus of
$1,350,000 less applicable withholdings and deductions, payable within 30 days
after your hire date. If you voluntarily resign or are terminated for cause
prior to the first anniversary of your hire

2

--------------------------------------------------------------------------------



 

 

[gikf4gelnae5000001.jpg]



 

 

date, you agree to repay 100% of the one-time cash bonus within thirty (30) days
of providing such notice of resignation or receiving such notice of termination.

 

•

Forfeited LTI Vesting in 2019, 2020 and 2021 - On your start date, you will be
granted an equity based award of MSCI RSUs valued at $1,760,000. The number of
restricted stock units you will receive will be determined by dividing the award
value by the closing price of MSCI common stock on the day before the grant date
rounded down to the nearest whole share. Your restricted stock units will vest
33% per year over a three year period starting on the first anniversary of the
grant date.

All LTIP payments are contingent upon your remaining employed through the
vesting dates, unless you terminate employment due to death or disability or
involuntary termination without cause and are subject to your compliance with
the restrictions, terms, and conditions of the award and plan provisions
(including, without limitation, the cancellation provisions).

Any equity awards and other incentive compensation that you may receive from
MSCI will contain restrictive covenants with respect to non-competition,
non-solicitation, non-hire, non-disparagement, notice requirements and other
restrictions that you must comply with, including after any resignation or
termination of your employment with MSCI.  Exhibit 1 is an example of the
restrictive covenants contained in equity awards.

All payments are subject to applicable withholdings and deductions and you are
responsible for payment of any applicable taxes that are not withheld.  If any
provision of this offer letter fails to satisfy the requirements of Section 409A
of the Internal Revenue Code or any regulations or Treasury guidance promulgated
thereunder, or would result in your recognizing income for United States federal
income tax purposes with respect to any amount payable hereunder before the date
of payment, or to incur interest or additional tax pursuant to Section 409A,
MSCI reserves the right to reform such provision; provided that MSCI shall
maintain, to the maximum extent practicable, the original intent of the
applicable provision without violating the requirements of Section 409A.

3.

Relocation Allowance. You will receive a one-time cash bonus of $500,000 less
applicable withholdings and deductions, payable within 30 days after your hire
date to cover all relocation, living and commuting expenses you may incur for
you and your family’s relocation from Seattle to New York. If you voluntarily
resign or are terminated for cause prior to the first anniversary of your hire
date, you agree to repay 100% of the one-time cash bonus within thirty (30) days
of providing such notice of resignation or receiving such notice of termination.

4.

Executive Destination Services.  The Company will contract with a vender to
provide you services that include neighborhood tours, home search and school
search assistance.

5.

Spousal Job Search Assistance. The Company will contract with a vender to
provide your spouse with 3 months of job search assistance.

6.

Severance. As a member of the Executive Committee, in the event of an
involuntary not-for-cause termination, you are eligible for lump sum payment
equal to one times the sum of annual

3

--------------------------------------------------------------------------------



 

 

[gikf4gelnae5000001.jpg]



 

base salary and target bonus plus a prorated cash bonus for the year of term.
Based on the current terms of LTIP awards, all outstanding equity would vest.

7.

Change in Control Severance.  As a member of the Executive Committee, in the
event of an involuntary not-for-cause termination after a Change in Control, you
are eligible for lump sum payment equal to two times the sum of annual base
salary and target bonus plus a prorated cash bonus for the year of term. Based
on the current terms of LTIP awards, all outstanding equity would vest.

8.

Ownership Policy.  As an Executive Officer, you are required to own 3X your base
salary in Company stock within five years of the date of hire. Until the
expected stock ownership level is achieved, you are required to hold stock with
a value of 50% of the estimated after-tax net proceeds upon the vesting of
equity awards. Executive Officers may be subject to additional holding
requirements under the terms of individual equity awards.

9.

Vacation.  You will be eligible for 30 days of vacation, pro-rated from your
date of hire.  Vacation must be taken at a time that is mutually agreed upon by
you and your manager.  We ask that you request your vacation time with as much
advance notice as possible.  Vacation days do not carry over from year to year.

10.

Group Benefits.  You will be eligible for benefits as follows:

 

•

Health and welfare benefits (medical, dental, vision, life, accident and
disability insurance) are generally available retroactive to the date you
commence employment, provided that you complete your benefits elections within
the 31-day enrollment period.  Please see the enclosed benefits enrollment
materials.

 

•

Upon your date of hire, you will be automatically enrolled in the MSCI 401(k)
Retirement Savings Plan.   Prior to your first contribution, you will have an
opportunity to change your election or opt out of the Plan.  MSCI matches 80% of
your contribution (up to 6% of your salary) plus provides a Safe Harbor
contribution of 3% of your total eligible cash compensation. You will be 100%
vested in all employer contributions after two years of service.

 

•

In the event of any conflict between this letter and/or any oral statement
regarding our benefits, the Summary Plan Descriptions will control.  

11.

Policies.  You agree to comply with all Firm policies and procedures in effect
from time to time, including, without limitation, with respect to conduct,
privacy, security, confidential and proprietary information, inventions,
technology, securities trading and occupational health and safety.  You
understand and agree that unless you are granted a waiver in writing by the
Legal and Compliance Department you may be required, upon the commencement of
employment, to transfer any brokerage/securities accounts that you may influence
or control to a designated institution for surveillance and review by the MSCI
Legal and Compliance Department and that certain restrictions and requirements
may be imposed on your trading in any such accounts.  

4

--------------------------------------------------------------------------------



 

 

[gikf4gelnae5000001.jpg]



 

Additionally, you must disclose to MSCI all other business activities that you
engage in, which will be subject to review and approval by the MSCI Legal and
Compliance Department.

12.

Representations and Warranties.  You represent and warrant that:

 

•

You have the right to be employed by MSCI and you are not a party to any
employment agreement or other contract, and are not otherwise subject to any
obligation or restriction, that prohibits or limits your full time employment
with MSCI or is otherwise inconsistent with your accepting this offer of
employment and performing your duties, and you do not know of any conflict or
other constraint that would restrict your employment with MSCI.

 

•

In connection with your employment by MSCI you will not violate any non-compete,
non-solicitation, non-hire or other restrictive covenant or continuing
obligation to any former employer or other third party.

 

•

You have not directly or indirectly solicited for hire, induced or encouraged
any employee (or consultant or independent contractor to) of your current or
former employer to leave their employer or position or to join or perform
services for any other company (including MSCI).

 

•

You have not directly or indirectly solicited, induced or encouraged any entity
or person who is a customer or client of your current or former employers to
cease to engage the services of any such employer or to use the services of any
entity or person that competes directly with a material business of any such
employer.

 

•

You have or will give timely notice of resignation to any current employer as
required under any applicable contract, policy or law, and you have not retained
and will not retain original records or copies of any confidential or
proprietary information of your former employers.

 

•

In the course of your employment with the Firm you will not make any
unauthorized use or disclosure of documents or other information that are the
confidential, trade secret or proprietary information of another individual or
company (“Third Party Confidential Information”). You will not bring onto the
Firm’s premises or network any Third Party Confidential Information, including
relating to your prior employers or positions.  

13.

Conditional Offer.  This offer is contingent upon a number of additional steps
in the employment process including, but not limited to, background and
reference checking.  Enclosed is a new-hire kit that contains personnel forms
that need to be completed and brought with you on your first day of work.  You
must also bring with you government-issued photo identification, such as a valid
passport or a driver's license.

You are required by law to show appropriate proof of authorization to commence
work in the United States and that you possess all licenses and registrations
necessary for your position, if any. We ask that you complete Part 1 of the Form
I-9, on or before your first day of work (see, in the attached packet, a list of
the type of documentation we will need).  If you are not legally able to work
for the Firm in the United States in the position offered to you, or if any part
of the screening process proves unsatisfactory to the Firm or you are unable to
complete Part 1 of the

5

--------------------------------------------------------------------------------



 

 

[gikf4gelnae5000001.jpg]



 

Form I-9, the Firm reserves the right to rescind any outstanding offer of
employment or terminate your employment without notice or severance benefits and
rescind any equity or other awards described herein.

You confirm that the information provided on your resume and application form,
and the information you have provided orally to MSCI during the interview
process, is complete and accurate.  You understand that a false statement or
omission with the intent to mislead MSCI can disqualify you from employment and
is grounds for dismissal for cause if discovered after you are employed by MSCI.

In accepting this position with MSCI, you acknowledge that your employment is on
an at will basis and for an unspecified duration.  Neither this offer letter nor
any oral representations shall confer any right to continuing
employment.  Either you or MSCI may terminate your employment relationship at
any time, with or without cause.  You further understand that neither job
performance, promotions, accommodations, salary, bonuses nor the like shall
imply any obligation on the part of MSCI to continue your employment.  It is
expressly agreed that any payments or awards do not create an obligation of, nor
entitlement to, future payments or awards by the Firm.  Nothing in this letter
should be construed as a guarantee of any particular level of compensation or
benefits or of your participation in any compensation or benefit plan.  MSCI
reserves the right to amend, modify or terminate, in its sole discretion, all
compensation and benefit plans in effect from time to time.  

14.

Entire Agreement.  This offer letter constitutes the entire understanding and
contains a complete statement of all agreements between you and MSCI and
supersedes all prior or contemporaneous oral or written agreements,
understandings or communications (including, without limitation, any term sheet
or other summary writing relating to your employment).   You acknowledge that
you have not relied on any assurance or representation not expressly stated in
this offer letter.  

We ask that you confirm your acceptance of this offer by signing and dating this
letter in the area designated below and returning this letter via email to
[NAME] ([EMAIL]) at MSCI Human Resources. Your signature below confirms that you
understand and agree with the contents of this offer letter and that you are
subject to no contractual or other restriction or obligation that is
inconsistent with your accepting this offer of employment and performing your
duties. Please retain the additional copy of this offer letter for your
reference.

We are very excited to offer you a position with MSCI and look forward to you
joining us.  

Sincerely,

 

/s/ Scott Crum

Scott Crum

Chief Human Resources Officer

 

Offer Accepted and Agreed To:

 

Signed:

/s/ Jigar Thakkar

6

--------------------------------------------------------------------------------



 

 

[gikf4gelnae5000001.jpg]



 

 

Jigar Thakkar

 

Date:

5/15/2018




7

--------------------------------------------------------------------------------



 

 

[gikf4gelnae5000001.jpg]



 

Exhibit 1

RESTRICTIVE COVENANTS

Capitalized terms used and not otherwise defined herein shall have the meanings
ascribed to them in the Award Agreement.

Section 1.Confidential Information; Assignment of Inventions. (a)  During your
employment or service with the Company and at all times thereafter, you agree to
keep secret and retain in strictest confidence and trust for the sole benefit of
the Company, and shall not disclose, directly or indirectly, or use for your
benefit or the benefit of others, without the prior written consent of the
Company, any Confidential Information. For purposes of this Exhibit B and the
Award Agreement, “Confidential Information” shall mean all proprietary or
confidential matters or trade secrets of, and confidential and competitively
valuable information concerning, the Company (whether or not such information is
in written form). Without limiting the generality of the foregoing, Confidential
Information shall include: information concerning organization and operations,
business and affairs; formulae, processes, technical data; “know-how”; flow
charts; computer programs and computer software; access codes or other systems
of information; algorithms; technology and business processes; business, product
or marketing plans or strategies; sales and other forecasts; financial
information or financing/financial projections; lists of clients or customers or
potential clients or customers; details of client or consultant contracts;
supplier or vendor lists or arrangements; business acquisition or disposition
plans; employee information, new personnel acquisition plans and information
relating to compensation and benefits; budget information and procedures;
research products; research and development; all data, concepts, ideas,
findings, discoveries, developments, programs, designs, inventions,
improvements, methods, practices and techniques, whether or not patentable,
relating to present or planned future activities or products or services; and
public information that becomes proprietary as a result of the Company’s
compilation of that information for use in its business; provided, however, that
the Confidential Information shall in no event include (x) any Confidential
Information which was generally available to the public at the time of
disclosure by you or (y) any Confidential Information which becomes publicly
available other than as a consequence of the breach by you of your
confidentiality obligations hereunder or under any other confidentiality
agreement you have entered into with the Company, if any.  In the event of a
termination of your employment or service with the Company for any reason, you
shall deliver to MSCI all documents and data pertaining to the Confidential
Information and shall not take with you any documents or data of any kind or any
reproductions (in whole or in part) or extracts of any items relating to the
Confidential Information.  Nothing contained in this Section 1 of this Exhibit B
shall prohibit you from disclosing Confidential Information if such disclosure
is required by law, governmental process or valid legal process.  Unless you are
reporting a possible violation of law to a governmental entity or law
enforcement, making a disclosure that is protected under the whistleblower
protections of applicable law and/or participating in a governmental
investigation, in the event that you are legally compelled to disclose any of
the Confidential Information, you shall provide MSCI with prompt written notice
so that MSCI, at its sole cost and expense, may seek a protective order or other
appropriate remedy or waive compliance with the provisions of this Section 1 of
this Exhibit B.  If such protective order or

8

--------------------------------------------------------------------------------



 

 

[gikf4gelnae5000001.jpg]



 

other remedy is not obtained, or if the Company waives compliance with the
provisions of this Section 1, you shall furnish only that portion of the
Confidential Information that you in good faith believe is legally required to
be disclosed. In addition to the foregoing, and subject to the second preceding
sentence, you hereby agree to comply with the requirements of any and all
agreements that you have entered into, or may in the future enter into, with the
Company with respect to the use or disclosure of confidential or proprietary
information of the Company.  

(b)All rights to discoveries, inventions, improvements and innovations,
copyright and copyrightable materials (including all data and records pertaining
thereto) related to the business of the Company, whether or not patentable,
copyrightable, registrable as a trademark or reduced to writing, that you may
discover, invent or originate during your employment or service with the Company
or any predecessor entity, either alone or with others and whether or not during
working hours or by the use of the facilities of the Company (collectively,
“Inventions”), shall be the exclusive property of the Company, and you hereby
irrevocably assign all right, title and interest in and to all Inventions to the
Company.  You shall promptly disclose all Inventions to the Company, shall
execute at the request of the Company any assignments or other documents that
the Company may deem necessary to protect or perfect the rights of the Company
therein, and shall assist the Company, at the Company’s expense, in obtaining,
defending and enforcing the Company’s rights therein.  You hereby appoint the
Company as your attorney-in-fact to execute on your behalf any assignments or
other documents deemed necessary by the Company to protect or perfect its rights
to any Inventions.

Section 2.Non-Compete.  During your employment or service with the Company and
for a period of one year following the termination of your employment or service
with the Company for any reason (the “Non-Compete Restricted Period”), you shall
not, without the consent of the Company, directly or indirectly, provide
services to, accept employment with, be a consultant or advisor to, form, lend
financial support to, own any interest in (other than shares of a publicly
traded company that represent less than 1% of the outstanding shares) or
otherwise enter into any arrangement with, or engage in any activity for or on
behalf of, any person, entity or business in competition with the MSCI Business
(the “Competing Business”); provided, however, that the foregoing will not
prohibit you from accepting or beginning employment with any company that, as
part of its overall business model, engages in one or more of the Competing
Businesses, provided that you (x) do not directly provide assistance to any of
the Competing Businesses in the form of day-to-day responsibility for any aspect
of the operation, supervision, compliance or regulation of any of the Competing
Businesses or (y) provide only administrative, non-operational assistance to any
such Competing Business and it is an immaterial part of such company’s overall
business. For purposes of this Exhibit B and the Award Agreement, “MSCI
Business” means any business engaged in, contemplated or actively planned by the
Company as of the date of your termination of employment that you were actively
providing services to such line of business during your employment with MSCI.

Section 3.Non-Solicit and No-Hire.  During your employment or service with the
Company and for a period of two years following the termination of your
employment or service with the Company for any reason (the “Non-Solicit
Restricted Period”), you shall not, directly or indirectly, (a) solicit or
encourage any employee of the Company to terminate his or her employment with
the Company, (b) hire any employee of the Company prior to the date on which
such person has not been employed by the Company or any of its Subsidiaries for
a period of at

9

--------------------------------------------------------------------------------



 

 

[gikf4gelnae5000001.jpg]



 

least one year or (c) induce or attempt to induce any customer, client,
supplier, vendor, licensee or other business relationship of the Company to
cease doing or reduce their business with the Company, or in any way interfere
with the relationship between the Company and any customer, client, supplier,
licensee or other business relationship of the Company.

Section 4.Non-Disparagement.  At all times during your employment or service
with the Company and after termination of your employment or service with the
Company for any reason, you will not knowingly make any statement, written or
oral, that would disparage the business or reputation of the Company or its
officers, managers, directors or employees. It will not be a violation of this
Section 4 for you to make truthful statements, under oath, as required by law,
to a governmental entity or law enforcement agency or as part of a litigation or
administrative agency proceeding.

Section 5.Certain Remedies. You acknowledges that the terms of this Exhibit B
are reasonable and necessary in light of your unique position, responsibility
and knowledge of the operations of the Company and the unfair advantage that
your knowledge and expertise concerning the business of the Company would afford
a competitor of the Company and are not more restrictive than necessary to
protect the legitimate interests of the Company.  If the final judgment of a
court of competent jurisdiction, or any final non-appealable decision of an
arbitrator in connection with a mandatory arbitration, declares that any term or
provision of this Exhibit B or the Award Agreement is invalid or unenforceable,
the parties agree that the court or arbitrator making the determination of
invalidity or unenforceability shall have the power to reduce the scope,
duration, or geographic area of the term or provision, to delete specific words
or phrases, or to replace any invalid or unenforceable term or provision with a
term or provision that is valid and enforceable and that comes closest to
expressing the intention of the invalid or unenforceable term or provision, and
this Exhibit B and the Award Agreement shall be enforceable as so modified after
the expiration of the time within which the judgment or decision may be
appealed.  You acknowledge that the Company and its shareholders would be
irreparably harmed by any breach of this Exhibit B and that there would be no
adequate remedy at law or in damages to compensate the Company and its
shareholders for any such breach.  You agree that MSCI shall be entitled to
injunctive relief, without having to post bond or other security, requiring
specific performance by you of your obligations in this Exhibit B in addition to
any other remedy to which the Company is entitled at law or in equity, and you
consent to the entry thereof. You agree that the Non-Compete Restricted Period
and the Non-Solicit Restricted Period, as applicable, shall be extended by any
and all periods during which you are in breach of ‎this ‎Exhibit B.

10